OPINION
EDMUNDS, District Judge.
Plaintiff-Appellant, Lynette Chapman, brought suit against Defendant-Appellee, Dillard Department Store, alleging that her rights were violated when a department store security officer stopped and searched her due to a suspicion of shoplifting. Chapman alleges that the stop and search were racially motivated and violated her right to the “full and equal benefit of the law” under 42 U.S.C. § 1981 and her right to be free from unreasonable search and seizure under the Fourth Amendment pursuant to 42 U.S.C. § 1983. This case raises two issues: 1) whether section 1981 provides a cause of action against a private party under the equal benefit clause and 2) whether the security guard in this case acted “under color of law.” The district court granted summary judgment in favor of Dillard on these issues, and Chapman now appeals.1 We AFFIRM.
I.
Lynette Chapman is an African-American. On February 20, 1997, Chapman was shopping at Dillard Department Store in Cleveland, Ohio. She chose some clothing to try on, and a sales assistant pointed out a fitting room for her use. A white woman *419had just exited the fitting room and when Chapman entered, she noticed a sensor tag called a “kno-go” on the floor. After trying on some clothing, Chapman decided not to purchase anything and hung it back on the hangers. She left the fitting room to return the clothing to the racks. A sales assistant then entered the fitting room and noticed the sensor on the floor. Believing that the sensor had not been on the floor prior to Chapman’s use of the fitting room and suspecting Chapman of shoplifting, the sales assistant notified security. A Dillard security guard then stopped Chapman and directed her back to the fitting room. He and a female manager checked Chapman’s purse. Nothing was found. The female manager then accompanied Chapman into the fitting room and searched Chapman’s clothing. The manager found nothing. Chapman pointed out the white woman whom she had seen exit the fitting room before she entered, but the security guard did not detain the white woman. Satisfied that Chapman had not stolen anything, the manager apologized to her, and Chapman left the store.
The Dillard security guard was an off-duty sheriffs deputy. He wore his official sheriffs department uniform, badge, and gun while working at Dillard. While he stopped and searched Chapman, he did not threaten to, or attempt to, arrest her.
As a result of this incident, Chapman brought suit against The Higbee Company, doing business as Dillard Department Stores, Inc., alleging 1) a violation of the full and equal benefit clause of 42 U.S.C. § 1981 and 2) violations of Chapman’s right to be free from unreasonable search and seizure under the Fourth Amendment and her right to due process under the Fifth Amendment, which rights Chapman may enforce via 42 U.S.C. § 1983. Dillard moved for summary judgment. A magistrate judge, acting pursuant to the consent of the parties, granted Dillard’s motion for summary judgment finding: 1) Chapman does not have a claim under the full and equal benefit clause of § 1981 because the clause does not apply to private action; and 2) Chapman does not have a claim under § 1983 because the Dillard security officer was not acting “under color of state law.” Chapman moved for reconsideration, and the magistrate denied the motion and reaffirmed its prior ruling. Chapman now appeals.
II.
The standard of review for appeal of a summary judgment is de novo. See Wolotsky v. Huhn, 960 F.2d 1331, 1334 (6th Cir.1992). Summary judgment is appropriate only when there is no genuine issue as to any material fact and the moving party is entitled to judgment as a matter of law. Fed.R.Civ.P. 56(c). The central inquiry is “whether the evidence presents a sufficient disagreement to require submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). After adequate time for discovery and upon motion, Rule 56(c) mandates summary judgment against a party who fails “to establish the existence of an element essential to that party’s case and on which that party bears the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).
III.
A.
Chapman argues that the Magistrate erred in finding that the full and equal benefit clause of § 1981 does not apply to private action. Section 1981 provides:
*420(a) Statement of equal rights
All persons within the jurisdiction of the United States shall have the same right in every State and Territory to make and enforce contracts, to sue, be parties, give evidence, and to the full and equal benefit of all laws and proceedings for the security of persons and property as is enjoyed by white citizens, and shall be subject to like punishment, pains, penalties, taxes, licenses, and ex-actions of every kind, and to no other.
(b) “Make and enforce contracts” defined
For purposes of this section, the term “make and enforce contracts” includes the making, performance, modification, and termination of contracts, and the enjoyment of all benefits, privileges, terms, and conditions of the contractual relationship.
(c) Protection against impairment
The rights protected by this section are protected against impairment by nongovernmental discrimination and impairment under color of State law.
42 U.S.C. § 1981 (emphasis added).2
Congress amended § 1981 in 1991 by designating the original section as subsection “(a)” and by adding subsections (b) and (c). Pub.L. 102-166, § 101.
Chapman claims that the addition of subsection (c) to the statute makes it clear that the full and equal benefit clause applies to private action. Chapman argues that subsection (c) is unambiguous and thus the Court should not look to legislative history in order to interpret the statute. Further, Chapman contends that subsection (c) refers to “the rights protected by this section” and that the plural word “rights” must mean all of the rights protected by subsection (a), the right to the full and equal benefit of the laws as well as the right to make and enforce contracts. Moreover, Chapman argues that the absence of limiting language distinguishes this provision from other civil rights laws. For example, 42 U.S.C. § 1983 applies to persons who act “under color of law.” Because Congress chose not to limit the application of subsection (c), Chapman argues that subsection (c) must apply to all of the rights protected by § 1981.
It is axiomatic that a court may not look to legislative history in order to interpret a statute that is clear on its face. “There can be no construction where there is nothing to construe.” United States v. Hartwell, 73 U.S. (6 Wall.) 385, 396, 18 L.Ed. 830 (1867); Mahone v. Waddle, 564 F.2d 1018, 1028 (3d Cir.1977). If “the statute’s language is plain, the sole function of the courts is to enforce it according to its terms.” Vergos v. Gregg’s Enters., Inc., 159 F.3d 989, 990 (6th Cir.1998) (internal quotation marks and citations omitted).
We agree with Chapman that the statute is unambiguous and that it is not necessary to look to legislative history in order to interpret the statute’s language. We disagree with Chapman’s conclusion that the equal benefit clause applies to private action. Chapman’s reading of subsection (c) is plausible only if subsection (c) is read in isolation. Yet, the statute must be read as a whole. Implicit in the concept of “full and equal benefit of all laws and proceedings for the security of persons and property” is state action. In *421other words, because the state is the sole source of the law, it is only the state that can deny the full and equal benefit of the law. See Mahone, 564 F.2d at 1029. Thus, the full and equal benefit clause of subsection (a) can only refer to state action. With this understanding of the full and equal benefit clause, subsection (c) is properly understood as clarifying the nature of the various “rights” enumerated in subsection (a). That is, the “rights ... protected against impairment by nongovernmental discrimination” applies to the “make and enforce contracts” clause, while the “rights ... protected against ... impairment under color of State law” refers to such clauses as the “full and equal benefit” clause of subsection (a). Because Chapman’s reading places subsection (a) and (c) in conflict, we reject it.
Even if Chapman’s interpretation were correct, we could still look beyond the language of the statute if a literal interpretation would lead to 1) internal inconsistencies, 2) an absurd result, or 3) an interpretation inconsistent with the intent of Congress. See Vergos, 159 F.3d at 990. First, Chapman’s reading of subsection (c) leads to an internal inconsistency. As discussed, subsection (c) cannot protect the right to equal benefit of all laws and proceedings from nongovernmental discrimination when only the government can deny equal benefit of all laws and proceedings.
Second, interpreting the equal benefit clause as applying to private action creates the absurd result of federalizing state tort law. The Supreme Court has cautioned against the creation of a general federal tort law. “[A]s a rule we should be and are ‘reluctant to federalize’ matters traditionally covered by state common law.” Patterson v. McLean Credit Union, 491 U.S. 164, 183, 109 S.Ct. 2363, 105 L.Ed.2d 132 (1989). As other courts have observed, § 1981 was designed to remove obstacles to full participation in the legal system and to provide blacks equal access to legal remedies and processes, not to federalize private torts. See Sterling v. Kazmierczak, 983 F.Supp. 1186, 1192 (N.D.Ill.1997).
Finally, Chapman’s interpretation is inconsistent with the intent of Congress. Chapman contends that the legislative history establishes that the purpose of the 1991 amendments was to respond to recent decisions of the Supreme Court by broadly expanding the scope of relevant civil rights statutes. The Congressional record, however, does not support such a broad intent. The legislative history reflects that in adding subsection (c) to the statute, Congress merely codified Runyon v. McCrary, 427 U.S. 160, 96 S.Ct. 2586, 49 L.Ed.2d 415 (1976), which held that § 1981’s contract clause applied to private entities. H. Rep. No. 40, 102d Cong., 1st Sess., Pt. II, at 37 (1991), U.S. Code Cong. & Admin. News at 549, 731 (this subsection is intended to codify Runyon).3 See Philippeaux v. North Cen. Bronx Hosp., 871 F.Supp. 640, 655 (S.D.N.Y.1991); accord Ebrahimi v. City of Huntsville Bd. of Educ., 905 F.Supp. 993, 995 n. 2 (N.D.Ala.1995). See also Dennis v. County of Fairfax, 55 F.3d 151 (4th Cir.1995) (1991 amendments do not overrule Jett v. Dallas Indep. Sch. *422Dist., 491 U.S. 701, 109 S.Ct. 2702, 105 L.Ed.2d 598 (1989), which held that 42 U.S.C. § 1983 is exclusive remedy for violation of § 1981 by state action). Further, if Congress had intended to create a tort remedy for victims of private racially-motivated discrimination, “Congress would not have departed so abruptly from current decisional law without stating explicitly that it was doing so.” Spencer v. Casavilla, 839 F.Supp. 1014, 1019 n. 9 (S.D.N.Y. 1993), aff'd in part, appeal dismissed in part, 44 F.3d 74 (2d Cir.1994). “If the ‘equal benefit’ clause of § 1981 were extended ... to reach private action, the court sees no limiting principle to prevent its becoming the ‘general federal tort law the Supreme Court has expressly rejected.” Id. at 1019.
This result is also supported by the case law. The majority of courts, both pre- and post-the 1991 amendment, have held that the full and equal benefit clause applies to state action and not to private action. In one of the first cases to consider the issue, Mahone, supra, the Third Circuit distinguished between the two substantive provisions of § 1981, observing that the right to make and enforce contracts is concerned with relations between private individuals, and thus private individuals can be held liable for violating § 1981’s contract clause,4 whereas the equal benefit clause concerns the relations between an individual and the state and thus only state actors can be liable under the equal benefit clause.
The state, not the individual, is the sole source of the law, and it is only the state acting through its agents, not the private individual, which is capable of denying to blacks the full and equal benefit of the law. Thus, while private discrimination may be implicated by the contract clause of section 1981, the concept of state action is implicit in the equal benefits clause.
564 F.2d at 1029 (emphasis added). Accord Shaare Tefila Congregation v. Cobb, 785 F.2d 523, 525-26 (4th Cir.1986), rev’d in part on other grounds, 481 U.S. 615, 107 S.Ct. 2019, 95 L.Ed.2d 594 (1987); Lewis v. J.C. Penney Co., 948 F.Supp. 367, 371 (D.Del.1996); Spencer, 839 F.Supp. at 1018-19; Brooks v. ABC, 737 F.Supp. 431, 440 (N.D.Ohio 1990), vacated in part on other grounds, 932 F.2d 495 (6th Cir.1991); Rochon v. Dillon, 713 F.Supp. 1167, 1172 (N.D.Ill.1989); Provisional Gov’t of the Republic of New Afrika v. American Broad. Cos., 609 F.Supp. 104, 109 (D.D.C. 1985); Eggleston v. Prince Edward Volunteer Rescue Squad, 569 F.Supp. 1344, 1353 (E.D.Va.1983), aff'd without op., 742 F.2d 1448 (4th Cir.1984); Williams v. Northfield Mount Hermon Sch., 504 F.Supp. 1319, 1332 (D.Mass.1981). See also Sterling, 983 F.Supp. at 1192 (equal benefit clause does not create federal tort remedy against private party).
These courts have emphasized that interpreting the clause to apply to private action would give rise to a federal cause of action for every racially motivated private tort. See Mahone, 564 F.2d at 1029.
Although it is conceptually possible for a private party to deprive another of the “equal benefit” of those laws, it is difficult to imagine what such a deprivation would be other than the violation of the state laws themselves, coupled with a racial animus. Reading the clause to en*423compass this kind of conduct, however, risks creating a § 1981 action “whenever a white man strikes a black [man] in a barroom brawl.”
Spencer, 839 F.Supp. at 1019.
A minority of courts have held that the equal benefit clause applies to private action. See Franceschi v. Hyatt Corp., 782 F.Supp. 712, 724 (D.P.R.1992) (cause of action under equal benefit clause against private hotel for denial of accommodation based on race); Carey v. Rudeseal, 703 F.Supp. 929, 930 n. 1 (N.D.Ga.1988) (cause of action under equal benefit clause against members of Ku Klux Klan for assault); Hawk v. Perillo, 642 F.Supp. 380, 392 (N.D.Ill.1985) (cause of action under equal benefit clause against individuals who committed racially-motivated assault); Central Presbyterian Church v. Black Liberation Front, 303 F.Supp. 894, 898-99 (E.D.Mo.1969) (cause of action under equal benefit clause against individuals who interfered with First Amendment freedom to worship by disrupting church service).
In Hawk v. Perillo,5 642 F.Supp. 380, the leading opinion for the minority view, the court examined the legislative history of the statute and found that it should be interpreted broadly. Section 1981 originated in section 1 of the Civil Rights Act of 1866.6 When Congress enacted the 1866 statute, it intended to eliminate all race discrimination, both public and private, because “[djuring the Congressional debates, assaults on blacks by private citizens were referred to on several occasions.” Hawk, 642 F.Supp. at 391 (citing Cong. Globe, 39th Cong., 1st Sess., 339-40,1835).
This general reference, however, did not manifest in the language of the equal benefit clause, which refers only to “the full and equal benefit of all laws and proceedings for the security of persons and property....” Thus, Hawk’s reasoning that “[t]he absence of any words expressly limiting Section 1981 to official acts of discrimination indicates that Congress did not intend to restrict the operation of that Section to such conduct,” 642 F.Supp. at 390, is in error. The equal benefit clause of § 1981 is limited to state action because it is understood that only the state is capable of granting or denying equal access to the law. “[T]he concept of state action is implicit in the equal benefits clause.” Mahone, 564 F.2d at 1029.
Hawk found further support for its broad interpretation by looking to three other statutes: 1) section 2 of the Civil Rights Act of 1866; 2) 42 U.S.C. § 1982; and 3) 42 U.S.C. § 1985(3). First, section 2 of the Civil Rights Act of 1866 provided for criminal sanctions against persons who violated the rights secured by section 1 by *424acting under color of law.7 In other words, private acts of discrimination were exempted from criminal sanction. Hawk inferred from this distinction that the rights secured by section 1 must have been rights to be free of private as well as public discrimination. See Hawk, 642 F.Supp. at 391. This reasoning, however, goes too far. The section 2 exemption of some private conduct from criminal sanctions does not establish that all of the rights covered in section 1 were rights protected from private discrimination.
Second, Hawk pointed out that section 1 of the Civil Rights Act of 1866 was the predecessor to 42 U.S.C. § 1982, which prohibits discrimination in property transactions.8 Because of their common origin, courts interpret 1981 and 1982 similarly. So it follows, according to Hawk, that because § 1982 applies to private action, § 1981 must apply to private action. See id. Again, however, the protection from private discrimination in the context of property transfers, which is afforded by § 1982, does not establish that the equal benefit clause of § 1981 extends to private discrimination.
Finally, the Hawk court compared § 1981 to 42 U.S.C. § 1985(3) and noted that § 1985(3) contains some language similar to the equal benefit clause. Section 1985(3) provides, “If two or more persons ... conspire ... or go in disguise on the highway or on the premises of another, for the purpose of depriving, either directly or indirectly, any person or class of persons of the equal protection of the laws, or of equal privileges and immunities under the laws ... the party so injured or deprived may have an action for recovery of damages.... ” The Supreme Court has interpreted § 1985(3) as applying to private as well as official action. See Griffin v. Breckenridge, 403 U.S. 88, 101, 91 S.Ct. 1790, 29 L.Ed.2d 338 (1971). Accordingly, the court in Hawk found that the equal benefit clause of 1981 similarly applies to private action. See Hawk, 642 F.Supp. at 392.
Section 1981 is not analogous to § 1985(3) even though § 1981 refers to “the full and equal benefit of all laws and proceedings” and § 1985(3) refers to “equal protection of the laws.” Unlike § 1981, § 1985(3) expressly applies to private action by referring to “two or more persons” who conspire. Section 1981 contains no such language.9
In sum, we hold that § 1981’s equal benefit clause applies only to state action. Thus, the district court’s grant of sum*425mary judgment and dismissal of Chapman’s § 1981 claim is affirmed. Chapman’s remedy lies in state law.
B.
Chapman alleges in her Complaint that Dillard violated her constitutional rights under 42 U.S.C. § 1983, specifically, her Fourth Amendment right to be free from unreasonable search and seizure and her Fifth Amendment right not to be deprived of life, liberty, or property without due process.10 In order to state a claim under § 1983, Chapman must show that Dillard deprived her of her constitutional rights “under color of state law.” Parratt v. Taylor, 451 U.S. 527, 535, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981), overruled in part on other grounds, Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986). The requirement of state action serves two important public policies. First, it preserves individual freedom by limiting the reach of federal power. Second, it avoids imposing on the state responsibility for conduct for which it cannot be fairly blamed. See Lugar v. Edmondson Oil Co., 457 U.S. 922, 936, 102 S.Ct. 2744, 73 L.Ed.2d 482 (1982).
A private party’s actions constitute state action under § 1983 where the private entity’s actions may be “fairly attributable to the state.” Lugar, 457 U.S. at 937, 102 S.Ct. 2744. In order to determine whether there was state action in a particular case, the Supreme Court has developed three tests: 1) the public function test; 2) the state compulsion test; and 3) the symbiotic relationship or nexus test. See Wolotsky v. Huhn, 960 F.2d 1331, 1335 (6th Cir.1992). In her brief on appeal, Chapman argues that summary judgment should have been denied because there was a genuine issue of material fact regarding whether there was state action under either the public function test or the nexus test.
1. Public Function Test
Under the public function test, a private party is deemed to be a state actor if he exercised powers traditionally exclusively reserved to the state. This has been interpreted narrowly. Only functions like holding elections, see Flagg Bros. v. *426Brooks, 436 U.S. 149, 98 S.Ct. 1729, 56 L.Ed.2d 185 (1978), exercising eminent domain, see Jackson v. Metropolitan Edison Co., 419 U.S. 345, 95 S.Ct. 449, 42 L.Ed.2d 477 (1974), and operating a company-owned town, see Marsh v. Alabama, 326 U.S. 501, 505-09, 66 S.Ct. 276, 90 L.Ed. 265 (1946), fall under this category of state action. Courts have consistently held that the mere fact that the performance of private security functions may entail the investigation of a crime does not transform the actions of a private security officer into state action. See Wade v. Byles, 83 F.3d 902, 905 (7th Cir.1996); Gallagher v. Neil Young Freedom Concert, 49 F.3d 1442, 1457 (10th Cir.1995); White v. Scrivner Corp., 594 F.2d 140, 142-43 (5th Cir.1979).
In White, the Fifth Circuit held that the detention of a suspected shoplifter is not an exclusive state function.
A merchant’s detention of persons suspected of stealing store property simply is not an action exclusively associated with the state. Experience teaches that the prime responsibility for protection of personal property remains with the individual. A storekeeper’s central motivation in detaining a person whom he believes to be in the act of stealing his property is self-protection, not altruism. Such action cannot logically be attributed to the state.
594 F.2d at 142 (citation omitted). Applying these principles to the case at hand, the Court is satisfied that the Dillard security officer was not performing a function exclusively reserved to the State when he stopped and searched Chapman. Under the public function test, there was no state action.
2. Symbiotic Relationship/Nexus Test
Under the symbiotic or nexus test, a plaintiff must demonstrate that there is a sufficiently close nexus between the government and the private party’s conduct so that the conduct may be treated as that of the state itself. See Jackson, 419 U.S. at 351, 95 S.Ct. 449. Thus, a state can be held responsible for a private action when it has “exercised coercive power or has provided such significant encouragement, either overt or covert, that the choice must in law be deemed to be that of the State.” Simescu v. Emmet County Dept. of Soc. Services, 942 F.2d 372, 374 (6th Cir.1991) (quoting Blum v. Yaretsky, 457 U.S. 991, 1004, 102 S.Ct. 2777, 73 L.Ed.2d 534 (1982)). The state must be intimately involved in the challenged conduct. See Wolotsky, 960 F.2d at 1335.
The inquiry is fact specific and the presence of state action is determined on a ease by case basis. See Burton v. Wilmington Parking Auth., 365 U.S. 715, 81 S.Ct. 856, 6 L.Ed.2d 45 (1961). Factors tending to show state action must be examined individually and in the aggregate. Simescu, 942 F.2d at 375. Applying the state action doctrine, however, is “slippery and troublesome.” International Soc’y for Krishna Consciousness, Inc. v. Air Canada, 727 F.2d 253, 255 (2d Cir.1984). It has been referred to as the “paragon of unclarity.” Gallagher, 49 F.3d at 1447. This is particularly true in the area of off-duty police officers acting as security guards.
The acts of an on-duty police officer are acts done “under color of law,” whether done in the proper performance of official duties or whether done outside of the officer’s authority. “Acts of [police] officers who undertake to perform their official duties are included whether they hew to the line of their authority or overstep it.” Screws v. United States, 325 U.S. 91, 111, 65 S.Ct. 1031, 89 L.Ed. 1495 (1945). Further, courts have consistently held that an off-duty police officer who works as a security guard engages in state action when he seeks to perform official *427police duties and presents himself as a police officer via a statement identifying himself, a uniform, or a badge. For example, in Abraham v. Raso, 183 F.3d 279 (3d Cir.1999), the court found state action in the case of an off-duty officer who worked as a security guard in a shopping mall. The court explained that she acted under color of law when she shot a shoplifter because she was wearing a (police uniform, she repeatedly ordered the suspect to stop, and she sought to arrest the suspect. See id. at 287. Accord Lusby v. T.G. & Y. Stores, Inc., 749 F.2d 1423 (10th Cir.1984) (off-duty, out of uniform police officer employed as store security guard who showed badge and identified himself as police acted under color of law); Benschoter v. Brown, No. 96-2366-JWL, 1997 WL 382070, 1997 U.S. Dist. Lexis 9804 (D.Kan. June 12, 1997) (security guards who identified themselves as police and told plaintiff he could be arrested for unsafe driving were not state actors because they did not take police action by arresting plaintiff; instead they called their private employer); Herrera v. Chisox Corp., No. 93 C 4279, 1995 WL 599065, 1995 U.S. Dist. Lexis 14719 (N.D.Ill. Oct.6, 1995) (when off-duty, out of uniform police officers employed as stadium security guards detained suspected ticket scalper in stadium office, they did not act under color of law because they did not take any action related to their duties as police); Ewing v. Budget Rent-A-Car, No. 92C 1714, 1992 WL 276961, 1992 U.S. Dist. Lexis 14999 (N.D.I11. Sept. 30, 1992) (no state action where off-duty out of uniform police woman identified herself as off-duty officer and called police to make arrest).
The Sixth Circuit has gone even further by holding that when an officer acts pursuant to his official duty, even without identifying himself as a policeman and without a uniform or badge, he engages in state action. See Stengel v. Belcher, 522 F.2d 438 (6th Cir.1975). The fact that a police officer is on or off duty, or in or out of uniform, does not determine whether his actions are state actions. Courts must examine the nature of the act performed. See id. at 441. In Stengel, an off-duty police officer intervened in a barroom dispute. The officer maced, shot, and killed two individuals and paralyzed a third during the altercation. The individuals brought a civil rights suit, and the officer defended, claiming that he was not liable under § 1983 because his actions were not taken under color of law. The officer claimed that at the time he was engaged in private social activity and was acting as a private citizen. Although the officer was not on duty and not in uniform and he did not identify himself as an officer at any time during the altercation, the court held that he was in fact a state actor. He used mace and a pistol that the police department required him to carry at all times, and, most importantly, police department policy required him to take action to intervene in any criminal activity, even when he was off-duty. The officer acted pursuant to his official duty.
In contrast, when a police officer acts as a private citizen, not pursuant to police department policy and without identifying himself as an officer, his actions are private actions which do not fall under § 1983. For example, in Barna v. City of Perth Amboy, 42 F.3d 809 (3d Cir.1994), off-duty officers who were out of their jurisdiction assaulted an individual during a personal altercation. The court held that the officers did not act under color of law, even though they used an official night stick during the assault. The court emphasized that while the use of the official weapon “furthered” the constitutional violation, courts generally require addi*428tional indicia of state authority before finding state action. See id. at 817 & 819.
Similarly, in Robinson v. Davis, 447 F.2d 753, 758-59 (4th Cir.1971), the court held that town police employed as part time college security officers did not act under color of law in the course of questioning students during a college initiated drug investigation. Although the officers wore their town police uniforms and sidearms, they did not perform any duty imposed on them by the state and they did not purport to act as town police during the investigation. The college had instructed them not to make any arrests during the investigation.
Just as an off-duty police officer who acts with actual authority, see Stengel, supra, is deemed to be a state actor, a private party who purports to exercise official authority can be a state actor. “It is [also] clear that under ‘color’ of law means under ‘pretense’ of law.” Screws, 325 U.S. at 111, 65 S.Ct. 1031. In Griffin v. Maryland, 378 U.S. 130, 84 S.Ct. 1770, 12 L.Ed.2d 754 (1964), a private park employed a security guard who was deputized as a county sheriff. Although the guard was an agent of the private park owner and acted as a private security guard, the Court held that he acted under color of law. When he ordered the plaintiff to leave the park, escorted him out, and arrested him, the guard wore a county sheriffs badge, identified himself as a deputy sheriff, and purported to exercise the authority of a deputy sheriff. See id. at 135, 84 S.Ct. 1770.
If an individual is possessed of state authority and purports to act under that authority, his action is state action. It is irrelevant that he might have taken the same action had he acted in a purely private capacity or that the particular action which he took was not authorized by state law.

Id.

In the context of store security officers, courts also have found state action where there was a prearranged plan between the police and the merchant. Thus, in Smith v. Brookshire Bros., 519 F.2d 93 (5th Cir.1975),i the court held that there was state action because the police routinely arrested suspected shoplifters solely based on the information provided by the merchant without any independent investigation. Cf. Cruz v. Donnelly, 727 F.2d 79 (3d Cir.1984) (where no preexisting plan between merchant and police and police conducted independent investigation, merchant’s detention of suspected shoplifter was not state action); White, 594 F.2d at 143 (same). Where a state statute authorizes a merchant to detain a suspected shoplifter for the purpose of calling the police, a merchant who acts pursuant to the statute is engaged in private action, so long as the police make the arrest based on their own judgment and not based on a preexisting plan or based solely on the merchant’s judgment. See Lewis, 948 F.Supp. at 373; Anderson v. Randall Park Mall Corp., 571 F.Supp. 1173, 1175-76 (N.D.Ohio 1983). “[S]tate action cannot be found where ... the [state] statutes do not compel detention of trespassers or shoplifters, but merely authorize and acquiesce in certain procedures for detention if a private party elects to do so.” Id. at 1176.
Courts have also looked to other factors to determine whether there was state action, such as government regulation, the existence of a government contract, and dual employment. Each of these standing alone has been deemed insufficient to constitute state action. See Jackson, 419 U.S. at 350-52, 95 S.Ct. 449 (extensive governmental regulation, standing alone, is not sufficient to establish state action); Ren-*429dell-Baker v. Kohn, 457 U.S. 830, 840-42, 102 S.Ct. 2764, 73 L.Ed.2d 418 (1982) (mere fact that private entity contracted with government does not convert the private actions into state actions); Wolotsky, 960 F.2d at 1336 (“Acts of private contractors do not become the acts of the government by reason of their significant or even total engagement in performing public contracts.”); Simescu, 942 F.2d at 375 (fact that individual is dual employee of private sector and of government for purposes of workers’ compensation is not relevant).
Here, the Dillard security guard who stopped and searched Chapman was an off-duty sheriffs deputy, wearing his official sheriffs department uniform, badge, and sidearm. He briefly stopped and searched Chapman, but did not arrest or threaten to arrest her, nor did he contact the sheriffs department. Under the circumstances of this case, the off-duty deputy did not act pursuant to his official duties and thus did not engage in state action.
Chapman argues that the security guard was a state actor because as an off-duty sheriffs deputy he had the power to arrest and to transport suspects to the police station, he could sign an arrest warrant with his rank and badge number, and he could run an outstanding warrant check on detained suspects and arrest on any outstanding warrant. While the off-duty officer/security guard retained the power to act as a sheriffs deputy, in this case he did not exercise that power. He did not arrest or threaten to arrest Chapman, nor did he contact the sheriffs department. The nature of his actions were not state actions.
Chapman also argues that there was state action because the sheriffs department retains control over the deputies while they work at Dillard. The sheriffs department requires off-duty officers to follow department rules and procedures, the department has to approve of a deputy working at Dillard, and the department can terminate an officer’s off-duty work at Dillard. Also, the department posts job openings at Dillard. In addition, until April of 1998 there was an annual written indemnity and hold harmless agreement between Dillard and the sheriff department. Chapman’s argument lacks merit because none of the foregoing facts amounts to evidence of a prearranged plan between the sheriffs department and Dillard concerning the execution or scope of the security officer’s duties, nor does it constitute evidence of a state law which compelled the security guard to act. See Lewis, 948 F.Supp. at 373; Anderson, 571 F.Supp. at 1175-76. Moreover, as explained above, the security guard in this case did not perform or seek to perform his official duties as a sheriffs deputy; instead, he acted pursuant to his duties as a private security guard. Accordingly, the district court’s ruling granting summary judgment in favor of Dillard and dismissing the § 1983 claim is affirmed.
IV.
The equal benefit clause of 42 U.S.C. § 1981 requires state action as does 42 U.S.C. § 1983. Because the actions of the off-duty sheriffs deputy Dillard employed as a security guard in this case were private actions, the district court’s dismissal of Chapman’s claims against Dillard under §§ 1981 and 1983 is AFFIRMED.

. The American Civil Liberties Union Foundation of Ohio, Inc. filed an amicus brief in favor of Chapman. The following merchants' associations from the states comprising the Sixth Circuit filed a joint amicus brief on behalf of Dillard: Ohio Council of Retail Merchants; Kentucky Retail Federation, Inc.; Michigan Retailers Association; and Tennessee Council of Retail Merchants. The ACLU argues that the equal benefit clause of section 1981 should be interpreted to broadly prohibit race-based discrimination and that it applies to private action. The merchants’ associations argue that they should be free to employ any lawful means to protect themselves against shoplifting and that § 1981 does not apply to private action. See infra.


. Section 1981 was originally passed pursuant to the Thirteenth and Fourteenth Amendments in order to eradicate the vestiges of slavery. See Hawk v. Perillo, 642 F.Supp. 380, 390 (N.D.Ill.1985); Provisional Gov’t of the Republic of New Afrika v. American Broad. Cos., 609 F.Supp. 104, 109 (D.D.C.1985).


. The legislative history of the 1991 amendments only briefly mentions subsection (c). It largely focuses upon subsection (b), which was enacted in order to overrule part of the Supreme Court’s opinion in Patterson v. McLean Credit Union, 491 U.S. 164, 109 S.Ct. 2363, 105 L.Ed.2d 132 (1991). In Patterson, the Supreme Court held that § 1981's prohibition against discrimination in contracting applied only to the formation of contracts and not to post contract discrimination. Section 1981(b) was added to prohibit post contract discrimination as well.


. Chapman did not allege a cause of action under the “make and enforce contracts” clause of § 1981. Courts have rejected such a claim made by plaintiffs who were falsely accused of shoplifting. See e.g., Lewis v. J.C. Penney Co., 948 F.Supp. 367, 373 (D.Del. 1996) (no refusal to contract where plaintiff had completed shopping and was leaving store).


. Hawk v. Perillo has since been rejected by another court in the Northern District of Illinois. See Rochon v. Dillon, 713 F.Supp. 1167, 1172 (N.D.Ill.1989) (court elected to follow Mahone).


. Section 1 of the Civil Rights Act of 1866, the predecessor to 42 U.S.C. § 1981, provided:
That all persons born in the United States and not subject to any foreign power, ... are hereby declared to be citizens of the United States; and such citizens, of every race and color, without regard to any previous condition of slavery or involuntary servitude, ... shall have the same right, in every State and Territory in the United States, to make and enforce contracts, to sue, be parties, and give evidence, to inherit, purchase, lease, sell, hold, and convey real and personal property, and to full and equal benefit of all laws and proceedings for the security of person and property, as is enjoyed by white citizens, and shall be subject to like punishment, pains, and penalties, and to none other, any law, statute, ordinance, regulation, or custom, to the contrary notwithstanding.
(Emphasis added.)


.Section 2 of the Civil Rights Act of 1866 provided:
That any person who, under color of any law, statute, ordinance, regulation, or custom, shall subject, or cause to be subjected, any inhabitant of any State or Territory to the deprivation of any right secured or protected by this act, or to different punishment, pains, or penalties on account of such person having at any time been held in a condition of slavery or involuntary servitude, except as a punishment for crime whereof the party shall have been duly convicted, or by reason of his color or race, than is prescribed for the punishment of white persons, shall be deemed guilty of a misdemeanor, and, on conviction, shall be punished by fíne not exceeding one thousand dollars, or imprisonment not exceeding one year, or both, in the discretion of the court.


. 42 U.S.C. § 1982 provides:
All citizens of the United States shall have the same rights, in every State and Territory, as is enjoyed by white citizens thereof to inherit, purchase, lease, sell, hold, and convey real and personal property.


. In addition, the Hawk court ignored the need, recognized in Griffin, to confine the reach of the federal civil rights laws so as not to create a general federal tort law. See Griffin v. Breckenridge, 403 U.S. 88, 101, 91 S.Ct. 1790, 29 L.Ed.2d 338 (1971).


. While it was not addressed below, Chapman does not have a viable Fifth Amendment claim in this case. The Fifth Amendment applies to federal action, not to private action or state action. See Bolling v. Sharpe, 347 U.S. 497, 74 S.Ct. 693, 98 L.Ed. 884 (1954). Because Dillard is not in any way associated with the federal government, Chapman has no claim under the Fifth Amendment. See Three Rivers Cablevision Inc. v. City of Pittsburgh, 502 F.Supp. 1118, 1134 (W.D.Pa. 1980). The Court could liberally construe the Complaint as alleging due process claim under the Fourteenth Amendment. However, because Chapman's claim is specifically covered by the Fourth Amendment, she does not have a due process claim under the Fourteenth Amendment. Violations of substantive due process originally were divided into two kinds: (1) deprivation of a particular constitutional guarantee, and (2) actions that government officials may not take no matter what procedural protections accompany them, alternatively known as actions that "shock the conscience." See Braley v. City of Pontiac, 906 F.2d 220, 224-25 (6th Cir. 1990) (citing Rochin v. California, 342 U.S. 165, 72 S.Ct. 205, 96 L.Ed. 183 (1952)). An unreasonable search or seizure is a violation of the Fourth Amendment, made applicable to the states through the Fourteenth Amendment. Thus, a Fourth Amendment violation gives rise to a substantive due process violation of the first type. See Wilson v. Beebe, 770 F.2d 578 (6th Cir. 1985). The Supreme Court has made it clear that a Fourth Amendment claim of unreasonable search and seizure cannot be a substantive due process violation of the second type, as it must be analyzed under the reasonableness standard, not the "shocks the conscience” standard.. See United States v. Lanier, 520 U.S. 259, 117 S.Ct. 1219, 1228 n. 7, 137 L.Ed.2d 432 (1997).